Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


DETAILED ACTION

Claim status
Claims 56-64 are pending
Claims 62-63 are withdrawn
Claims 56-61, and 64 are under examination

Election/Restrictions
Applicant’s election of the following species without traverse in the reply filed on 6/29/2021 is acknowledged.  
Applicant elects intravascular delivery.
The requirement is still deemed proper and is therefore made FINAL.
Claims 62-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2021 and 6/29/2021 are mostly compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, three citations in the IDS submitted on 2/22/2021 were NOT considered because the font used in the IDS was illegible.
Furthermore, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 56 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), Matalon et al., (Mol Ther, 2003, 7:580-587, see IDS filed 2/22/2021), and Gao et al., (J. Virol, 2004, 78:6381-6388, see IDS filed 2/22/2021).

Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010) teaches methods of AAV gene therapy for a variety of genetic disorders including Canavan disease [0003, 0050-0051].
In regard to the route of administration as per the preamble of claim 56, as well as claim 64, Byrne teaches an intravenous route [0036, 0040, 0077, 0109-0110], which Byrne teaches results in rAAV serotypes that are more readily able to cross the vasculature and efficiently transduce a particular tissue (e.g., central nervous system tissue) [0036], and is preferred as a relatively noninvasive delivery route [0110].
However, in regard to the preamble of claim 56, Byrne is silent to intravenously administering an effective amount of rAAV to transduce oligodendrocytes of the CNS.
In regard to the preamble of claim 56, Foust et al., teaches a method for treating CNS diseases comprising intravenously administering a rAAV9 vector [0019-0020, 0048]. Specifically, Foust teaches that intravenously administered rAAV9 transduces glia cells such as oligodendrocytes [0018, 0040, 0047, 0054, 0078].

In regard to the rAAV vector as per claim 56, Byrne teaches the AAV vector comprises: (i) an AAV9 capsid protein [0070-0071, 0091, 0100, 0105].
However, in regard to the AAV9 capsid as per claim 56(i), Byrne is silent with respect to the AAV9 capsid comprising the sequence of SEQ ID NO:8
In regard to claim 56(i), as stated supra, Foust et al., teaches a method for treating CNS diseases comprising intravenously administering a rAAV9 vector. In regard to the capsid protein of the AAV9 vector, Foust cites the prior art of Gao et al. (2004) [0098]. Gao et al., teaches an rAAV9 comprising a capsid protein having the amino acid sequence of SEQ ID NO:8 (see SCORE, rup.file, Result #1)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of treating Canavan disease with systemic AAV9 gene therapy as taught by Byrne et al and administer the AAV vector comprising the AAV9 capsid of SEQ ID NO:8 as taught by Foust and Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Foust because the cited AAV9 capsid protein exhibits a 
However, in regard to the rAAV vector as per claim 56(ii), although Byrne teaches the nucleic acid encoding the gene are incorporated into the rAAV viron [0068-0069], they are silent with respect to the ASPA gene to treat Canavan disease.
Nevertheless, as stated supra, as per claim 56(ii), Matalon teaches the enzyme ASPA is the gene defective in Canavan disease, and teaches a method of gene therapy comprising administering an AAV vector comprising a promoter operably linked to the ASPA gene (p. 584, Materials & Methods, 1st para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of treating Canavan disease with systemic AAV gene therapy as taught by Byrne et al and administer the AAV vector comprising a promoter operably linked to the ASPA gene as taught by Matalon with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Matalon et al., (2003) because rAAV mediated expression of the APSA enzyme was able to hydrolyze NAA to aspartate and acetate, which improves the pathology of Canavan disease (Abstract, p. 582, last para. of Matalon).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 57-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), Matalon et al., (Mol Ther, 2003, 7:580-587, see IDS filed 2/22/2021), and Gao et al., (J. Virol, 2004, 78:6381-6388, see IDS filed 2/22/2021), as applied to claim 56, in further view of Naldini et al., (US2010/0041737, filed 5/26/2006, published 2/18/2010, see IDS filed 6/29/2021).

As discussed previously, Byrne et al., suggests a method of treating Canavan disease with systemic AAV9-ASPA gene therapy.
However, although Byrne teaches the rAAV9 when intravenously delivered also transduces other organs such as heart muscle, they are silent with respect to further including microRNA binding sites to control gene sequences in a tissue specific manner.
	In regard to claims 57-59, Naldini teaches a method for delivering a transgene to a subject in order to treat a CNS disease [0228-0230], wherein the method comprises a recombinant vector such as AAV [0025, 0225] comprising a transgene that encodes a mRNA [0020, 0089], which comprises miRNA bindings sites for miRNAs that are preferentially expressed in non-CNS tissue. Furthermore, Naldini teaches intravascular administration of viral vectors ([0293], see also Fig 5c, Fig. 8), and teaches that the miRNA bindings sites are “particularly relevant for systemic gene therapy" [0047].p. 9, last para.). 
claims 58 and 59, Naldini teaches miRNAs that are enriched in heart muscle by at least two-fold ([0100], p. 7, Table 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of intravenous AAV9 gene therapy to treat a CNS disease as taught by Byrne et al. and modify the vector such that the transgene encodes a mRNA with miRNA bindings sites for miRNAs that are preferentially expressed in non-CNS tissue as taught by Naldini with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Naldini because the miRNA binding sites for miRNA that are preferentially expressed in non-CNS tissue can overcome off-target expression, and thereby de-target transgene expression from non-CNS tissue  [0046, 0294]. Furthermore, because Byrne teaches that intravenous AAV9 also transduces heart muscle, it would have been obvious to one of ordinary skill to combine the de-targeting miRNAs of Naldini with the method of Byrne et al. 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
	

Claims 60-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byrne et al, (US2010/0221225, filed 2/25/2008, published 9/02/2010), in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), Matalon et al., (Mol .

As discussed previously, Byrne et al., suggests a method of treating Canavan disease with systemic AAV9-ASPA gene therapy.
However, Byrne is silent with respect to evaluating kidney function or vision of the subject after administration of said vector.
	With respect to instant claims, Kumar reviews the diagnosis and management of Canavan disease. Specifically, Kumar teaches that one of the main symptoms of the disease is optic nerve degeneration (p. 160, Diagnosis and Genetic Counseling, col. 2, 1st para.). In addition, Kumar teaches that the diagnosis of Canavan disease is confirmed by measuring the accumulation of the metabolite N-acetyl L-aspartate (NAA) in the urine (p. 160, Diagnosis and Genetic Counseling, col 3.,1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of treating Canavan disease with AAV-ASPA gene therapy as taught by Byrne et al. and combine the steps of measuring kidney function and vision with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kumar because a vision examination and urinalysis would be indicators of disease progression and management. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 56-59, and 64 are provisionally rejected on the ground of nonstatutory double patenting over claims 56-58, 61-63, 65, 68, 70, and 73-75, 78-81 and 84 of copending Application No. 16/365,065.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of cited application anticipates the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are more specific with respect to the promoter and dose of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.


Claims 56-59, and 64 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 2, 4, 6, 7, 9, 11, 13, 21, 25, 27, 55, 58-60 of copending Application No. 15/769,981, in view of Foust et al., (WO2010/071832, filed 12/18/2009, published 6/24/2010), and Gao et al., (J. Virol, 2004, 78:6381-6388, see IDS filed 2/22/2021). This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims the capsid of rAAV9, while instant application claims the capsid of rAAV9 of SEQ ID NO:8.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to claim the method of treating Canavan disease with intravenous AAV9 gene therapy as claimed by cited application and administer the AAV vector comprising the AAV9 capsid of SEQ ID NO:8 as taught by Foust and Gao with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Foust because the cited AAV9 capsid protein exhibits a unique capacity to efficiently target cells within the CNS in a widespread manner following intravenous injection ([0053-0065, 0113], see also Figs. 2-14 of Foust).
Since the instant application claims are made obvious by cited application claims in view of Foust and Gao, said claims are not patentably distinct.

Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633